DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 5/26/2022, wherein:
Claims 1-10, and 21-23 have been amended;
Claims 11-20 have been cancelled; 
Claims 24-29 remain as previously presented; and
Claims 1-10 and 21-29 are currently pending and have been examined.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Attorney Richard A. Baker, Jr., on 8/16/2022.
The application has been amended to: amend claims 1 and 21 as follows: 

1. (Currently amended) An improved cash management system comprising: 
one or more banking rails connected to one or more banks; 
a multi-core machine learning server with a floating-point processor 
connected to the one or more banking rails; 
an Internet connected to a plurality of distributed servers and to the multi-core 
machine learning server; 
the plurality of distributed servers each containing a data silo programmed to form to:
generate ,
 calculate an F-score for each generated rule, and 
combine the with a highest F-score to create the distributed machine learning model; and 
a plurality of data storage facilities connected to the multi-core machine 
learning server, 
wherein the multi-core machine learning server is configured to: 
retrieve a set of payment and receipt transactions from the plurality of data 
storage facilities for a given past date range, 
perform an ARIMA analysis in each currency account on the set of payment and receipt transactions to create a forecast of receipts and a forecast of payments for a future date range, 
subtracts the forecast of the payments from the forecast of the receipts, 
adds in a previous day cash balance to create a forecast cash balance time series for each currency account, 
retrieve historical banking rate information, 
perform the ARIMA analysis on the historical banking rate information to create a forecast banking rate information time series, 
execute the distributed machine learning model locally and on the distributed servers' data silos on the forecast cash balance time series for each currency account and on the forecast banking rate information time series to determine a set of optimal cash transfers between each currency account and one or more sweep accounts, and 
execute instructions to make payments and cash transfers.

21. (Currently amended) A non-transitory computer readable medium having stored thereon payment cash management software programmed:
to retrieve F-scores and one or more rules from a plurality of distributed servers across an Internet, were generated by the plurality of distributed servers to represent feature sets stored on the plurality of distributed servers;
to create a distributed machine learning model using a machine learning algorithm that combines the F-scores and the one or more rules from the plurality of distributed servers;
to retrieve a set of payment and receipt transactions from a plurality of data storage facilities for a given past date range for a plurality of currency accounts with a multi-core machine learning server with a floating point processor that is connected to the plurality of data storage facilities;
to perform, with the multi-core machine learning server, an ARIMA analysis in each currency account on the set of payment and receipt transactions to create a forecast of receipts and a forecast of payments for a future date range;
to subtract, with the multi-core machine learning server, the forecast of the payments from the forecast of the receipts and to add in a previous day cash balance to create a forecast cash balance time series for each currency account;
to retrieve historical banking rate information from the plurality of data storage facilities on the multi-core machine learning server;
to perform the ARIMA analysis on the historical banking rate information to create a forecast banking rate information time series;
to execute, by the multi-core machine learning server,  the distributed machine learning model on the forecast cash balance time series for each currency account and the forecast banking rate information time series to determine a set of optimal cash transfers between each currency account and one or more sweep accounts; and
to execute, by the multi-core machine learning server, instructions to make payments and cash transfers.

Reasons for Allowance
Claims 1-10 and 21-29 are allowed.

The following is an examiner's statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101:
The steps in independent claim 1 of: “the plurality of distributed servers each containing a data silo programmed to form a distributed machine learning model using a machine learning algorithm to: generate one or more rules for each feature set in each silo, calculate an F-score for each generated rule, and combine the rules with a highest F-score to create the distributed machine learning model; and a plurality of data storage facilities connected to the multi-core machine learning server, wherein the multi-core machine learning server is configured to: retrieve a set of payment and receipt transactions from the plurality of data storage facilities for a given past date range, perform an ARIMA analysis in each currency account on the set of payment and receipt transactions to create a forecast of receipts and a forecast of payments for a future date range, subtracts the forecast of the payments from the forecast of the receipts, adds in a previous day cash balance to create a forecast cash balance time series for each currency account, retrieve historical banking rate information, perform the ARIMA analysis on the historical banking rate information to create a forecast banking rate information time series, execute the distributed machine learning model locally and on the distributed servers' data silos on the forecast cash balance time series for each currency account and on the forecast banking rate information time series to determine a set of optimal cash transfers between each currency account and one or more sweep accounts, and execute instructions to make payments and cash transfers” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application.  Specifically, the claimed elements recite an improvement over prior cash management technology that resolves technical problems in managing cash positions across multiple subsidiaries and currencies.  The forming of the distributed machine learning model to evaluate the data within the multiple silos limits access to the data which maintains privacy and reduces costs of data warehousing by eliminating transmission to and storage of data in a central location.  The parallel execution of the distributed machine learning algorithm on the data silos increases performance and provides unsupervised learning which allows predictive analytics solutions to operate/react in real time without requiring data aggregation (see para. 0114 of the 5/26/2022 specification).  
For these reasons, independent claims 1, and 21 are deemed patent eligible under 35 USC 101.  Dependent claims 2-10 and 22-29 are deemed patent eligible by virtue of dependency on an allowed claim.

Examiner’s statement of reasons for allowance of independent claims 1, and 21 over prior art was previously discussed in the Non-Final Rejection dated 2/8/2021 and hence not repeated here.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        8/17/2022